DISMISS and Opinion Filed February 26, 2015




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01440-CV

                 JAMES KIRBY AND KIM KIRBY, Appellants
                                 V.
                       UNITED TOWS, L.L.C. AND
         CHRISTOPHER FLETCHER D/B/A EMORY AUTO SALES, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06767

                             MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is the parties’ joint motion to withdraw appeals. The parties have

informed the Court that they have settled their differences and request that the Court “withdraw

all appeals filed by either [of] them in this matter and to have these appeals dismissed.”

Accordingly, we grant the parties’ motion and dismiss appellants’ appeal and appellees’

restricted cross-appeal. See TEX. R. APP. P. 42.1(a).




141440F.P05                                         /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

JAMES KIRBY AND KIM KIRBY,                           On Appeal from the 134th Judicial District
Appellants                                           Court, Dallas County, Texas.
                                                     Trial Court Cause No. DC-14-06767.
No. 05-14-01440-CV          V.                       Opinion delivered by Chief Justice Wright.
                                                     Justices Lang-Miers and Stoddart,
UNITED TOWS, L.L.C. AND                              participating.
CHRISTOPHER FLETCHER D/B/A
EMORY AUTO SALES, Appellees

        In accordance with this Court’s opinion of this date, appellants’ appeal and appellees’
restricted cross-appeal are DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered February 26, 2015.




                                               –2–